Citation Nr: 0110769	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  95-27 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to restoration of a 40 percent rating for 
duodenal ulcer, postoperative vagotomy.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
February 1969.  This case comes to the Board of Veterans' 
Appeals (Board) from a March 1992 RO decision which reduced 
the veteran's rating for service-connected duodenal ulcer, 
postoperative vagotomy, from 40 percent to 20 percent.  The 
veteran appeals for restoration of the 40 percent rating for 
duodenal ulcer, postoperative vagotomy.  

In January 1998, the veteran withdrew a request for a Board 
hearing.  In April 1998 and January 1999, the Board remanded 
the case to the RO for additional development.  


FINDINGS OF FACT

1.  The veteran's service-connected duodenal ulcer, 
postoperative vagotomy (with pyloroplasty), was rated 40 
percent from October 1989 until April 1992, when the rating 
was reduced to 20 percent.  

2.  The evidence shows sustained improvement in this 
condition prior to the rating reduction, to the extent that 
no more than moderate symptoms of duodenal ulcer were 
present, there was no hypertrophic gastritis identified by 
gastroscope, there was no postgastrectomy syndrome, and there 
was no recurrent ulcer with incomplete vagotomy.  The 
predominant disability picture was duodenal ulcer, and the 
severity of the overall disability did not exceed that of 
moderate duodenal ulcer.  The condition has not worsened 
since the rating reduction.


CONCLUSION OF LAW

The rating for the veteran's service-connected duodenal 
ulcer, postoperative vagotomy, was properly reduced from 40 
percent to 20 percent, and the criteria for restoration of a 
40 percent disability rating have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.105, 3.344, 4.114, 
Diagnostic Codes 7305, 7307, 7308, 7348 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1968 to 
February 1969.  Service medical records show he was diagnosed 
and treated for a duodenal ulcer in January 1969.  In 
February 1969, a medical board determined that he should be 
discharged from service due to a peptic ulcer disease, and he 
was discharged later that month.  

On an April 1970 VA examination, the veteran had localized 
epigastric tenderness and was diagnosed with a system complex 
consistent with peptic ulceration.  

In a December 1970 decision, the Board granted the veteran's 
appeal for service connection for duodenal ulcer.  In an 
April 1971 decision, the RO established service connection 
and a 20 percent rating for duodenal ulcer, effective 
February 1969.  

VA records in the 1970s and 1980s show the veteran continued 
to have problems with a duodenal ulcer.  On an August 1975 VA 
examination, he was diagnosed with recurrent duodenal ulcer, 
active.  It was noted on the examination report that previous 
X-ray studies in February 1975 showed the ulcer to be active 
at that time.  The veteran was advised to intensify his usage 
of antacids during periods of distress.  A June 1989 
outpatient record indicates that he had not had a workup for 
his peptic ulcer disease in at least 10 years.  He complained 
of recurrent epigastric symptoms.  The diagnosis was rule out 
peptic ulcer disease.  

A VA discharge summary shows that in August 1989 the veteran 
was hospitalized for eight days for peptic ulcer disease.  On 
admission, he reported acute onset of sharp epigastric 
abdominal pain.  During his hospital stay, a perforated 
peptic ulcer was noted, and the veteran underwent a vagotomy 
with pyloroplasty.  He improved steadily postoperatively and 
was discharged, to be followed up on an outpatient basis.  VA 
outpatient records from August to November 1989 indicate the 
veteran was doing well except for slow healing at the site of 
the surgical incision.  

In a December 1989 decision, the RO granted a 40 percent 
rating for duodenal ulcer, postoperative vagotomy, effective 
from August 1989.  In a March 1990 decision, the RO granted a 
temporary total convalescent rating (38 C.F.R. § 4.30) based 
on the vagotomy for the duodenal ulcer, effective from the 
August 1989 admission through September 1989, and a 40 
percent rating was assigned effective in October 1989.  

In May 1991, the veteran was hospitalized at the VA for four 
days for alcohol abuse.  A discharge summary does not 
indicate any ulcer complaints or diagnosis. 

In a November 1991 letter, the RO notified the veteran that 
he would be scheduled for an examination to assess the 
severity of his service-connected duodenal ulcer.  The letter 
was returned as undeliverable.  

In a December 1991 decision, the RO noted the veteran had 
failed to report for examination.  It was noted that his 
static disability or protected rating was 20 percent rating 
for duodenal ulcer, postoperative vagotomy.  

In a January 1992 letter, the RO notified the veteran of a 
proposal to reduce the rating, from 40 percent to 20 percent, 
of his service-connected duodenal ulcer, to become effective 
no earlier than April 1992.  The RO stated it had previously 
scheduled him for an examination to assess the severity of 
his disability but that he failed to report for such 
examination.  The RO informed the veteran that if it should 
receive a statement from him indicating his willingness to 
report for an examination it would not reduce his 
compensation payments until after the results from the 
examination are evaluated.  The letter was returned as 
undeliverable.  

In a March 1992 letter, to RO notified the veteran of a 
reduction, from 40 percent to 20 percent, in his service-
connected duodenal ulcer, to be effective from April 1, 1992, 
due to his failure to report for an examination.  

In June 1992, the veteran was hospitalized at the VA for five 
days for mixed substance abuse (alcohol and cocaine).  A 
discharge summary notes the veteran was status post 
gastrointestinal surgery secondary to peptic ulcer disease 
and upper gastrointestinal bleeding, although no recent 
symptoms of that condition were reported.  

In an August 1992 statement to the RO, the veteran asserted 
that he was not notified in writing of the reduction of his 
service-connected disability rating from 40 percent to 20 
percent, effective from April 1992.  He stated the reduction 
was due to a missed physical examination, and he requested 
that the examination be rescheduled.  He furnished his 
current address.  

On an October 1992 VA examination, the veteran reported he 
used Maalox on an as-needed basis for his chronic ulcer 
disease.  A medical history of alcohol and drug dependency 
was noted.  The veteran related that he had smoked 1/2 to 1 
pack of cigarettes per day for the last 20 to 25 years, that 
he drank three beers three times a week, and that he used 
cocaine and marijuana.  On examination, he was in no apparent 
distress.  His abdomen had a big scar extending from the 
epigastric area all the way to the umbilicus.  The abdomen 
was soft and nontender, without masses or organomegaly.  A 
rectal examination showed a brown stool that was guaiac 
negative.  The extremities were normal and without edema.  
Musculoskeletal and neurological examinations were normal.  
The diagnoses were acid peptic disease; status post epigatomy 
with pyeloplasty; and alcohol and drug dependency.  The 
examiner commented that if the veteran continued with his 
current behavior (i.e., drinking and smoking) then it would 
exacerbate his peptic disease.

In a March 1993 decision, the RO confirmed and continued a 20 
percent rating for the veteran's service-connected duodenal 
ulcer. 

In a March 1994 statement, the veteran's representative 
stated that the veteran was claiming his ulcer condition had 
not decreased in severity to warrant a reduction in rating 
from 40 percent to 20 percent.  

In an April 1994 statement, the veteran noted that his 
disability rating was reduced from 40 percent to 20 percent 
after he missed a compensation examination.  He related that 
a rescheduled examination consisted merely of a 10 minute 
conversation and a rectal smear and that his condition was 
deemed improved.  He contended that, on the contrary, his 
condition was much worse.  

On a July 1994 VA examination, the veteran reported he had 
occasional problems with abdominal pain relieved by antacids 
but took no specific medications for ulcers.  He related he 
had irregular bowels and occasional indigestion.  He stated 
he generally ate what he could tolerate and avoided those 
foods that upset his stomach.  He stated that he was not 
currently receiving medical care for his stomach but that he 
had recently been treated for depression and alcohol and drug 
abuse.  He reported he smoked a third of a pack of cigarettes 
per day and still drank an occasional beer.  On examination, 
he was well developed and well nourished with normal skin and 
obviously adequate nutrition.  There was a midline scar from 
the xiphoid to the umbilicus which was healed with a little 
bit of thinning and widening of the scar area.  The abdomen 
was soft and nontender with no masses or organomegaly.  The 
diagnosis was peptic ulcer disease treated with surgery (the 
examiner was not certain as to the type of surgery), 
presently minimally symptomatic.  

In a September 1995 decision, the RO reduced, from 20 percent 
to 10 percent, the veteran's rating for duodenal ulcer, to 
become effective from January 1996.  

At an October 1995 RO hearing before a hearing officer, the 
veteran testified that his last VA examination lasted a total 
of about five minutes and consisted only of a doctor asking 
him two or three questions and a rectal smear; that for over 
20 years his medications have consisted of Maalox and Tagamet 
and his condition had not improved; that his current symptoms 
included vomiting about three or four times a week and 
"foaming in the mouth" after meals; that he experienced no 
stomach pain; that his diet was bland; that he had constant 
ulcer flare-ups; that he had not had any blood associated 
with bowel movements or vomiting; that his symptoms had 
worsened over the past five years; that his weight had been 
fairly constant for many years; that he had irregular bowels, 
with diarrhea particularly after drinking milk; and that he 
had been under much stress (no job) in recent years.

VA outpatient records show that in March 1996 the veteran 
complained of abdominal pain with diarrhea for one month.  He 
also related he had a bloody stool three times in the last 
month.  He denied any weight loss.  The diagnostic 
impressions were bloody stool and peptic ulcer disease.  In 
April 1996, a colon air contrast (barium enema) was 
performed, which revealed large polyps or annular lesions and 
several very small scattered diverticula; there were no 
obvious masses.  An April 1996 laboratory report indicates a 
test for occult blood in feces was negative.  Subsequently, 
in April 1996 the veteran was seen with a decrease in 
appetite, occasional vomiting, and fullness.  It was noted he 
was taking cimetidine and had some symptoms of 
gastroesophageal reflux disease (GERD).  In May 1996, the 
veteran underwent an esophagogastroduodenoscopy (EGD), which 
showed mild esophagitis (biopsied), probably related to slow 
emptying caused by vagotomy, and mild gastritis.  The biopsy 
from the antrum of the stomach had no pathological diagnosis, 
and there was no H-pylori identified; the biopsy from the 
gastroesophageal junction of the stomach revealed cardia-type 
mucosa with mild chronic inflammation and stromal fibrosis, 
with no squamous epithelium identified.  In September 1996, a 
gastric emptying scan was normal.  

On an October 1996 VA examination, the veteran reported that 
over the past six months he had not done well, due to 
vomiting, diarrhea (approximately three times a week), and 
difficulty in keeping food down (despite a recent gastric 
emptying test which was normal).  He stated he was currently 
taking cimetidine.  He related he ate small portions of bland 
foods.  He stated he had been diagnosed with gastroesophageal 
reflux.  He claimed his weight had dropped from 176 pounds to 
154 pounds.  He claimed his stools had tested slightly 
positive for occult blood.  On examination, his weight was 
155 pounds, dressed.  There was a long midline scar extending 
from the xiphoid to below the umbilicus.  There was slight 
tenderness in the mid-epigastric region.  The impressions 
were status post vagotomy for duodenal ulcer disease with 
perforation; nausea, vomiting, and weight loss, etiology 
uncertain; and symptoms of gastroesophageal reflux.  The 
examiner noted that other studies were being undertaken (the 
examiner did not specify the type of studies).  It was later 
determined that the only other study undertaken was a chest 
X-ray in October 1996, which showed no evidence of acute 
disease and no significant interval change (when compared 
with prior X-rays dated in June 1992).  

In a November 1996 decision, the RO restored the 20 percent 
rating, effective from January 1996, on the basis that clear 
and unmistakable error had been committed in reducing a 
rating that was "protected" (under 38 C.F.R. § 3.951).  

On an April 1999 VA examination, the veteran reported that 
his symptoms had changed a little since he was seen in 1996.  
He stated he had some increase in heartburn for which he used 
antacids.  He stated he used cimetidine intermittently.  He 
reported occasional nausea but no vomiting.  He related 
episodic diarrhea about two to three times a week, in 
addition to apparent lactose intolerance with milk-induced 
diarrhea.  He stated that at present he felt fairly well.  On 
examination, his weight was stable, and the veteran felt that 
he had actually gained weight.  His current weight was 168 
pounds, dressed.  His abdomen was unremarkable, except for a 
surgical scar.  There was no tenderness.  The examiner stated 
the veteran's history did not suggest evidence of recurrent 
ulcer, true post gastrectomy syndrome, or post vagotomy 
syndrome.  The impression was status post pyloroplasty and 
vagotomy for perforated duodenal ulcer.  

In a November 1999 addendum to the VA examination report, the 
same examiner stated that he had reviewed the veteran's 
claims folder thoroughly and that the veteran was status post 
duodenal ulcer disease, vagotomy, and pyloroplasty.  The 
examiner further stated that there was no evidence of 
hemorrhage, anemia, weight loss, gastrointestinal bleeding, 
or vomiting.  He noted the veteran's complaints of occasional 
nausea and diarrhea two to three times a week, with a primary 
complaint of heartburn.  The examiner stated the veteran's 
symptoms seemed to be well controlled with intermittent use 
of antacids and cimetidine.  He did not see any evidence of 
duodenal disease, gastritis, or post gastrectomy syndrome.  

II.  Analysis

Initially, with respect to the issue of restoration of a 40 
percent rating for the veteran's service-connected duodenal 
ulcer, postoperative vagotomy, the Board is satisfied that 
all relevant evidence has been properly developed and that no 
further assistance is required to comply with the duty to 
assist.  38 U.S.C.A. § 5103A, as added by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).

The veteran claims that the RO should not have reduced, from 
40 percent to 20 percent, the rating of his service-connected 
duodenal ulcer, postoperative vagotomy, effective from April 
1992.  

The Board finds that in reducing the rating, the RO complied 
with the procedures of 38 C.F.R. § 3.105(e), as to giving him 
an opportunity to submit additional evidence, and as to the 
effective date for reduction.  The 40 percent rating was in 
effect from October 1989 (after a temporary total 
convalescent rating was assigned from August 1989 through 
September 1989) to April 1992, less than 5 years, and thus 
various provisions of 38 C.F.R. § 3.344, pertaining to 
stabilization of disability ratings, do not apply; 
reexamination disclosing improvement will warrant a rating 
reduction.  38 C.F.R. § 3.344(c).  Having decided that the 
process required to reduce the veteran's disability rating 
for duodenal ulcer, postoperative vagotomy, was correctly 
followed by the RO, the next question to be addressed is 
whether the evidence and other legal authority supported the 
reduction.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

A moderate duodenal ulcer, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations, 
warrants a 20 percent rating.  Moderately severe duodenal 
ulcer, which is less than severe but with impairment of 
health manifested by anemia and weight loss, or with 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year, warrants a 40 
percent rating.  38 C.F.R. 4.114, Diagnostic Code 7305.

Chronic hypertrophic gastritis, identified by a gastroscope, 
with small nodular lesions and symptoms warrants a 10 percent 
rating.  A 30 percent rating requires multiple small eroded 
or ulcerative areas and symptoms.  A 60 percent rating 
requires severe hemorrhages, or large ulcerated or eroded 
areas.  38 C.F.R. § 4.114, Diagnostic Code 7307.

Mild post gastrectomy syndrome, with infrequent episodes of 
epigastric distress with characteristic mild circulatory 
symptoms or with continuous mild manifestations warrants a 20 
percent rating.  Moderate post gastrectomy syndrome, with 
episodes (less frequent than the next higher level of 
disability) of epigastric distress with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss warrants a 40 percent rating.  38 C.F.R. § 4.114, 
Diagnostic Code 7308.

In cases involving vagotomy with pyloroplasty or 
gastroenterostomy, a 20 percent rating is warranted for 
recurrent ulcer with incomplete vagotomy.  A 30 percent 
rating is warranted for symptoms and confirmed diagnosis of 
alkaline gastritis, or of confirmed persisting diarrhea.  
When the noted surgery is followed by demonstrably 
confirmative postoperative complications of stricture or 
continuing gastric retention, a 40 percent rating is 
warranted.  The note following the criteria provides that a 
recurrent ulcer following complete vagotomy is rated under 
Code 7305, and dumping syndrome is rated under Code 7308.  38 
C.F.R. § 4.114, Diagnostic Code 7348.

The Board notes that ratings under the digestive system, 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

VA records in the two years prior to the 1992 rating 
reduction fail to show complaints or treatment of a duodenal 
ulcer or postoperative complications from the 1989 vagotomy 
with pyloroplasty.  Objective findings on an October 1992 VA 
examination were also not indicative of a moderately severe 
ulcer condition.  That is, there was no evidence of anemia, 
weight loss, diarrhea, recurrent incapacitating episodes of 
ulcer at least four or more times a year, hypertrophic 
gastritis, postoperative complications of stricture, or 
continuing gastric retention, in order to meet the criteria 
of a 40 percent rating under the applicable rating criteria.  
38 C.F.R. § 4.114, Codes 7305, 7307, 7308, or 7348.  The 
veteran was examined by the VA in July 1994, with findings 
that his condition was again minimally symptomatic.  

In April 1996, outpatient records show he complained of 
bloody stools and abdominal pain with diarrhea but denied any 
weight loss.  A lab test showed he was negative for occult 
blood, and a barium enema revealed annular lesions and 
several small diverticula.  The veteran also had symptoms of 
GERD in April 1996, and a May 1996 VA EGD confirmed 
esophagitis and mild gastritis.  A September 1996 VA gastric 
emptying scan was normal.  The veteran underwent a VA 
examination in October 1996, reporting that his condition was 
manifested by vomiting and diarrhea and that his weight had 
dropped from 176 to 154 pounds in recent months.  The 
examiner noted symptoms of gastroesophageal reflux and was 
uncertain as to the etiology of the veteran's reported 
nausea, vomiting, and weight loss.  There was no record of 
medical treatment in 1997 or 1998 for the ulcer condition.  
On an April 1999 VA examination, the veteran's symptoms 
seemed improved ( he related only occasional nausea and no 
vomiting) and he related he felt fairly well.  His weight 
(168 pounds) was notably stable.  In November 1999, the 
examiner stated that there was no evidence of hemorrhage, 
anemia, weight loss, gastrointestinal bleeding, or vomiting 
and that the evidence did not suggest a recurrent ulcer, true 
post gastrectomy syndrome, or post vagotomy syndrome.  

The foregoing medical evidence, dating from prior to the 1992 
rating reduction to the present, does not show the veteran's 
duodenal ulcer, postoperative vagotomy (with pyloroplasty), 
meets the criteria under the applicable rating codes for a 
rating in excess of 20 percent.  A review of the record shows 
that the 40 percent rating for the condition was properly 
reduced to 20 percent by the RO.  The evidence shows 
sustained improvement in the condition prior to the rating 
reduction, to the extent that no more than moderate symptoms 
of duodenal ulcer were present, there was no hypertrophic 
gastritis identified by gastroscope, there was no 
postgastrectomy syndrome, and there was no recurrent ulcer 
with incomplete vagotomy.  The condition has not worsened 
since the rating reduction.  The predominant disability 
picture is duodenal ulcer and the severity of the overall 
disability does not exceed that of moderate duodenal ulcer, 
and thus elevation to the next higher rating above 20 percent 
is not indicated.  In sum, the RO properly reduced the 
veteran's rating from 40 percent to 20 percent, and a 
restoration to a 40 percent rating is not warranted.  

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for restoration a 40 percent 
rating for his service-connected duodenal ulcer, 
postoperative vagotomy.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

Restoration of a 40 percent rating for the veteran's service-
connected duodenal ulcer, postoperative vagotomy, is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

